EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements and amendments thereto: Form S-8 No. 333-115851 Form S-3 No. 333-113710 Form S-8 No. 333-130916 Form S-3 No. 333-135547 Form S-3 No. 333-135549 Form S-8 No. 333-135525 of Sun Healthcare Group, Inc. of our reports dated March 5, 2008, with respect to the consolidated financial statements and schedule of Sun Healthcare Group, Inc. and the effectiveness of internal control over financial reporting of Sun Healthcare Group, Inc., included in the Annual Report (Form 10-K) for the year ended December 31, 2007. /s/ Ernst & Young LLP Dallas,
